Title: [fifth of November 1779]
From: Adams, John
To: 


      On the fifth of November 1779 I wrote to the Chevalier De Chavagne the Captain of the French Frigate The Sensible, that I had received all my dispatches from Congress and would be ready to embark and sail in Eight days. That the Persons who were to go with me, would be Mr. Dana who was Secretary to my Commission and Chargé D’Affaires, Mr. Thaxter my private Secretary, my two Sons, John, twelve Years old, and Charles nine, and one Servant for me and another for Mr. Dana, in all seven Persons. That Mr. Dana was a Gentleman of principal Rank in this Country, a Member of Congress and of the Council of Massachusetts Bay and now in a very important Commission, which made it necessary for me to request, that a particular Attention might be paid to his Accommodation, and at least as much as to mine.
     